. -,....
   AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                             JUDGMENT IN A CRIMINAL CASE
                                         V.                                   (For Offenses ccfinmitted On or After November I, 1987)


                      Marcelino Romero-Ramirez                                Case Number: 3:19-mj-22483

                                                                              Nancy Bryft"R~ntld-· __,._ · · · ···· · .
                                                                              Defendant's Attprney


   REGISTRATION NO. 85061298
  THE DEFENDANT:
   1v1  1 d d ·1            ( ) 1 of C omp1am
   161 p ea e gm ty to count s
                                            . t
                                                                                                      [     2 0 2019
                                                                                                           ~~---~
                                                                                                                 -------·-····-.,.....
                                                                                                    GI fBK 1,,'S u,s iH1, ·: cuuRT ,
                                                                                                                                               1-

                            •                                                                1 ~;:JUTHERN Dl~ICl OF CAuFQd;,lr ·
    D was found guilty to count( s)                                                          • ~: _                  _____ fl~=:'...'.:'..
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                       Nature of Offense                                                        Count Number(s)
  8: 1325                               ILLEGAL ENTRY (Misdemeanor)                                              1

    D The defendant has been found not guilty on count(s)
                                                          --------------------
    0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                    (

                                  l!riIME SERVED                            D _ _ _ _ _ _ _ _ days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.




  Received ..- : : - . . " - - - - - - - - -
              _.'DUS M




  Clerk's Office Copy                                                                                                       3: 19-mj-22483
